DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 9 is objected to because of the following informalities:  the claim recites, “polyvinylpynolidone” which appears to be a typographical error and should be “polyvinylpyrrolidone”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9-12, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
comprises essentially at least one of the following substances:” should be “selected from the group consisting of”; see MPEP 2173.05(h). 
Claims 10-11 recite negative pressures. However pressures cannot be negative on an absolute scale and must be negative in relation to some other pressure such as ambient pressure. In addition the claims recites, “at least -0.3bar to -1.0bar” and it is unclear what the range encompasses. Is it at least -0.3 bar to at least -1.0 bar? Is it a range between -0.3 and -1.0 bar? Clarification is required.
Claims 12 and 14 recite, “at least 1-3 minutes” and it is unclear what the range encompasses. Is it at least 1 minute to at least 3 minutes? Is it a range between 1 and 3 minutes? Clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-19 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by McAllister et al. (WO 2015/164840 A1, citations based on US equivalent US 2017/0050010 A1).
Regarding claim 1, McAllister discloses a method of making dissolving microneedles (title/abstract, ¶ 71), the method comprising: 
providing a microneedle template 1301 comprising a plurality of microneedle cavities (FIG. 13; ¶¶ 74, 79+),
preparing a casting solution 1302 comprising at least one matrix material and its solvent (FIG. 13; ¶¶ 74, 65+),
subjecting the microneedle template to a vacuum pressure for a length of time (¶¶ 76, 89-90, 116-117, 122, 132-136, 142, 160+; Examples 1-9),
dispensing the casting solution over the microneedle cavities in the microneedle template (¶¶ 74, 97+).
Regarding claim 2, McAllister further discloses the microneedle template is air-deprived after it is subjected to the vacuum pressure (¶¶ 122, 132+, 160+; Examples 1-9).
Regarding claim 3, McAllister further discloses the microneedle template is air permeable (¶¶ 76, 89-90, 116-117, 122, 132-136, 142).
Regarding claim 4, McAllister further discloses the microneedle template is made of an air-permeable elastomer (¶¶ 85, 89-91, 134).
Regarding claim 5, McAllister further discloses the microneedle template is made of polydimethylsiloxane (¶¶ 90, 136, 160+; Examples 1-9).
Regarding claim 6., McAllister further discloses the casting solution includes at least one active pharmaceutical ingredient (¶¶ 55+).
Regarding claim 7, McAllister further discloses the matrix material is polyvinylpyrrolidone (¶¶ 67, 183+; Examples 8-9).

Regarding claim 9, McAllister further discloses the matrix material is polyvinylpyrrolidone, or carboxymethyl cellulose (¶¶ 66-67, 184; Example 8).
Regarding claim 10-11, McAllister further discloses the vacuum pressure subjected to the microneedle template is -13.8 psi (-0.95 bar) (¶ 184; Example 8), -91 kPa (-0.91 bar) (¶ 164; Example 3), 27 in Hg vacuum (0.91 bar) (¶ 179; Example 6) and/or a pressure difference between 1 and 1000 psi (~0.07 to ~70 bar) (¶ 137) which anticipates the claimed range (MPEP § 2131.03).
Regarding claim 12, McAllister further discloses the duration for subjecting the microneedle template to a vacuum pressure is at least 1-10 minutes (¶¶ 164, 179, 185; Example 3, 6, 8, Table 2), which anticipates the claimed range (MPEP § 2131.03).
Regarding claim 13. McAllister further discloses performing a filling step wherein a length of time is allowed immediately after the dispensing step of the casting solution for the casting solution to fill up the microneedle cavities completely (¶¶ 74, 97+), and
performing drying step wherein the filled microneedle template is placed in a controlled environment for a length of time to allow the dissolvable microneedles to solidify or dry (¶¶ 74, 145+).
Regarding claim 14, McAllister further discloses the duration of the filling step is at least 2-10 minutes (¶ 134, 164, 179, 185, 186; Examples 3, 6, 8, 9, Table 2-3) which anticipates the claimed range (MPEP § 2131.03).
Regarding claim 15, McAllister further discloses the controlled environment for the drying step has a temperature range of 1-60° C. (¶ 148), which anticipates the claimed range (MPEP § 2131.03).

Regarding claim 17, McAllister further discloses the controlled environment for the drying step has a steady air flow (¶ 146).
Regarding claim 18, McAllister further discloses the controlled environment for the drying step is under vacuum conditions (¶¶ 146, 148).
Regarding claim 19, McAllister further discloses the controlled environment for the drying is under pressurized conditions, i.e. not a vacuum (¶¶ 146, 148).
Conclusion
McAllister; Devin et al.
US 10828478 B2
MCALLISTER; Devin et al.
US 20210016071 A1
LI; Ge et al.
US 20200197679 A1
URABE; Takashi et al.
US 20180028459 A1
KATO; Hiroyuki et al.
US 20160082626 A1
Francis; Raymond Joseph et al.
US 20180333899 A1
WAKAMATSU; Satoshi et al.
US 20170057124 A1
Kulik; Michael et al.
US 20220032026 A1
Wakamatsu; Satoshi
US 10441532 B2
Jin; Tuo
US 9320878 B2
Ogawa; Shotaro et al.
US 11007678 B2
Mochizuki; Aya et al.
US 10045936 B2
Jin; Tuo
US 10195410 B2
Ghartey-Tagoe; Esi et al.
US 9498524 B2
Okano; Keio et al.
US 11135413 B2
Yoshida; Junya et al.
US 9649281 B2
Yoshida; Junya et al.
US 9987236 B2
Wakamatsu; Satoshi
US 10596361 B2
LIM CHEE YEN et al.
WO 2015122838 A1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742